Citation Nr: 1310950	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  05-28 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating greater than 10 percent for bilateral pes planus with degenerative joint disease of the first metatarsophalangeal (MTP) joint.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to May 1970 and from February 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes the Veteran requested a hearing in his September 2005 substantive appeal form, but the Veteran failed to appear for his hearing despite proper notice being sent to his last known address.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

The Veteran's claim was remanded for additional development in March 2012 and November 2012.  The matter again is before the Board.

The issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for hypertension, posttraumatic stress disorder, knee and joint pain, and the issues of entitlement to service connection for right ear hearing loss and a heart disorder were referred to the Agency of Original Jurisdiction (AOJ) in the Board's March 2012 remand.  As there is no evidence that the AOJ has addressed these claims, the Board again refers the issues.  

In addition, in the January 2005 VA examination report, discussed in greater detail below, the examiner noted the Veteran's claim that he was unable to work due to his service-connected bilateral foot disability.  Although not entirely clear, the above statement may indicate a desire to raise a claim for a total disability evaluation based on individual unemployability (TDIU).  The U.S. Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  That said, the claims for increased evaluation and TDIU may be separately adjudicated.  Id at 454 (noting that claims for increased evaluations and TDIU claims may be separately adjudicated).  As it remains somewhat unclear whether the Veteran intended to raise the issue of entitlement to a TDIU, the matter is referred to the RO for appropriate development.  


FINDING OF FACT

The Veteran's service-connected bilateral foot disability is manifested by complaints of pain, weakness, stiffness, swelling, heat, redness, fatigability, lack of endurance of the feet, arthritis of the MTP joint, and the need to wear special shoes; but without objective evidence of severe or pronounced disability, marked deformity (such as pronation or abduction), characteristic callosities, swelling on use, accentuated pain on manipulation and use, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral pes planus with degenerative joint disease of the first MTP joint have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276-5003 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in November 2004 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran is represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Pursuant to the March 2012 Board remand instructions, records from the Social Security Administration (SSA) have been associated with the claims file.  The Veteran has not identified private treatment for the bilateral feet.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran an appropriate VA examination in January 2005.  In addition, and as will be discussed in greater detail below, the Veteran cancelled VA examinations in January 2006, April 2006, and August 2006.  Finally, the Veteran failed to appear at VA examinations scheduled in December 2006, March 2012, and December 2012.  In that regard, the Board notes that its March 2012 remand directed that the Veteran be afforded a new VA examination for his feet and that "The Veteran must be given adequate notice (at least three weeks) of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder."  These instructions were in response to the Veteran's October 2006 explanation as to his multiple missed VA examinations.  Specifically, the Veteran stated, "I need at least a three week notice so I [can] get transportation even if I have to catch the bus."  Following the March 2012 Board remand, the Veteran was scheduled for a March 2012 VA examination, but was not given a three week notice.  Although the Veteran did not subsequently indicate any basis for missing the VA examination, the October 2012 statement of the Veteran's representative argued that notification of the time and place of the VA examination was not included in the claims file and, therefore, it was possible that the Veteran did not report for the examination because he did not have the proper notice.  In light of the foregoing and because a full three week notice was not provided to the Veteran, the Board's November 2012 remand ordered that another VA examination be scheduled and that the Veteran be afforded a three week notice prior to the examination.  The claims file indicates that the Veteran was notified in November 2012 that he would be scheduled for another examination and that he would receive notification as to the precise time and place of the examination.  The subsequent examination was scheduled for December 2012 and, again, the Veteran failed to appear and has not submitted any argument or explanation as to the basis for his failure.  Although the Board acknowledges that the Veteran was afforded less than a full three week notice prior to his December 2012 VA examination, his last request for a three week notification was over six years ago; he has not subsequently advanced any explanation for his numerous missed VA examinations and, for that matter, he missed his scheduled Board hearing and multiple VA treatment visits; and the Veteran's representative has failed to advance any explanation as to why the Veteran has failed to appear for these numerous VA examinations.  

In addition, the Board recognizes that notifications of the March 2012 and December 2012 VA examinations are not of record.  Although the Board acknowledges the October 2012 arguments of the Veteran's representative that it is possible that the Veteran never received notice of the examination(s).  The Board observes, however, that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In this case, there is no evidence that the Veteran was not notified as to the VA examinations and, indeed, the Veteran has not explicitly made such a contention.  

As such, the Board concludes that the AMC has substantially complied with the above remand requirements to obtain a VA examination for the Veteran's bilateral feet and that no further action in this regard is warranted.  Because the Veteran failed to report to VA examinations scheduled in connection with a claim for increase the claim may be denied; however, as the Veteran did appear for the January 2005 VA examination during the appellate time period, the Board will evaluate the claim based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2012).

Given the March 2012 letter to the Veteran, the association of records from SSA, the multiple attempts to schedule the Veteran for a VA examination, the Veteran's failures to report for examination, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its March 2012 and November 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

An evaluation of 10 percent is currently assigned to the Veteran's bilateral flat foot condition under DC 5276-5003.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  See 38 C.F.R. § 4.27 (2012).  The hyphenated DC in this case indicates that pes planus under DC 5276 is the service-connected disorder, and degenerative arthritis under DC 5003 is a residual condition.  The Veteran alleges his bilateral foot disability is more severe than currently rated.

Under DC 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

As noted above, the words "marked," "severe" and "pronounced" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The Veteran was afforded a VA examination in January 2005.  The Veteran reported pain, weakness, stiffness, swelling, heat, redness, fatigability, and lack of endurance of the feet.  The feet felt about the same whether resting, standing, or walking.  The pain was constant and the Veteran denied flare-ups.  The Veteran used a cane and a walker with wheels to assist in ambulation.  The Veteran denied corrective shoes, inserts, or braces, but his shoes were a type of treatment shoe that would protect the feet.  The Veteran claimed to be unable to work due to his feet and had no daily activities.  On examination, the Veteran had five very thick and deformed toe nails.  The Veteran was able to move his ankles without any noted problems and there was no observed pain on motion, weakness, or tenderness.  The Achilles tendons were normal.  There were no observed functional limitations due to the feet with standing or walking, but the Veteran reported very painful and numb feet.  There were no noted abnormalities in shoe wear patterns.  There was no claw-foot deformity or evidence of hallux valgus.  The examiner diagnosed pes planus of the right foot and flat foot on the left, with both feet having severe fungal infections of ever toenail.  Contemporaneous x-rays showed pedis planus and hammertoes with no acute process and no problems with the soft tissues.

As noted above, the Veteran cancelled VA examinations in January 2006, April 2006, and August 2006 and failed to appear at VA examinations scheduled in December 2006, March 2012, and December 2012.  

VA treatment records indicate ongoing treatment for psychiatric problems and bilateral knee pain, but not for bilateral foot problems.

In order for the Veteran's disability to warrant an increased rating under DC 5276, the criteria of at least a 30 percent rating must be met.  Currently, there is no indication in the VA examination reports that the Veteran meets these criteria.  The Board acknowledges that the Veteran has complained of pain, weakness, stiffness, swelling, heat, redness, fatigability, and lack of endurance of the feet; however, on examination there was no objective evidence of marked deformity (such as pronation or abduction), no objective evidence of characteristic callosities, no objective evidence of swelling on use, and no evidence of accentuated pain on manipulation and use.  Indeed, there was no objective evidence of pain on manipulation or use and the Veteran conceded that his feet were no worse with standing or walking.  Achilles alignment was normal bilaterally.  Although the Veteran reports periodic swelling of the feet and he certainly is competent to report such symptomatology, the objective evidence of record during the appellate time period clearly shows a mild to moderate disability and that the Veteran does not have a severe bilateral pes planus disability such that a 30 percent rating would be warranted.

A 20 percent rating under DC 5003 would require x-ray evidence of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  In this case, there is no evidence of incapacitating episodes.  Indeed, the Veteran denied flare-ups of pain and reported that his bilateral foot pain was constant in nature.  As such, a 20 percent rating would not be warranted under DC 5003.

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  The Board notes that the Veteran's substantive appeal included reports of painful walking and an inability to drive.  In that regard, the Board observes that the Veteran has received ongoing treatment for a bilateral knee disability and the Board finds it extremely significant that during these treatment sessions the Veteran has not also complained about bilateral foot pain.  Given the complexity of the Veteran's lower extremity problems and the absence of any evidence of medical training, the Board does not find the Veteran's attributions of an inability to drive to his bilateral feet to be competent evidence.  The objective evidence of record, by contrast, shows no evidence of pain on manipulation or use of the feet.  The Board sympathizes with the Veteran's difficulties, but the medical evidence establishes that his primary disability of the feet stems from pain and his current 10 percent disability contemplates pain on manipulation and use of the feet.  Accordingly, even considering the noted functional loss to the Veteran due to subjective painful motion (irrespective of the absence of objective evidence supporting such a finding), the Veteran's bilateral pes planus simply does not warrant a higher rating.  See DeLuca, 8 Vet. App. 202.

Based on the foregoing, an increased rating under DCs 5276 and/or 5003is not warranted at this time, as the evidence does not reflect that this disability is severe in nature or meets the criteria for a 30 percent evaluation under DC 5276 or 20 percent rating under DC 5003.

The Board has reviewed the remaining DCs relating to foot disabilities, but finds DC 5276 is the most appropriate DC available, in light of the Veteran's diagnosis and symptoms.  See 38 C.F.R. § 4.71a, DCs 5277-5284 (2012).  As such, a higher or separate rating for this disability is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's bilateral pes planus disability.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral feet is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral feet with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's primary problem is pain in the feet, along with other reported problems that have not been observed on objective examination.  Again, his current rating under DC 5276-5003 is specifically for his pain and other such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 10 percent for bilateral pes planus with degenerative joint disease of the MTP joint is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


